DUNIWAY, Circuit Judge:
I dissent. Like my brothers, I have done what the Supreme Court says is my duty; I have read the book. My opinion of it is as low as theirs. I would characterize it in the way that this court characterized similar books in Grant v. United States, 9 Cir., 1967, 380 F.2d 748, as “rotten,” “obsessed with sex,” (both hetero- and homo, normal and abnormal) and “junk.” Its redeeming social value is not apparent to me.
In Redrup v. New York, 1967, 386 U.S. 767, 87 S.Ct. 1414, 18 L.Ed.2d 515, the various approaches taken by the Justices of the Court to the problem of defining obscenity are succinctly summarized. If I were to apply my own interpretation of the words used in Red-rup to the book that is before us, I would have no difficulty in agreeing with my brothers in holding that the book is obscene. But the words are far from precise. So I look to what the Supreme Court has done to find clues to what its words mean. Having done so, I must conclude, as we did in Grant, that this book is “obviously about the same as those dealt with in Redrup” and in the other cases there cited. See also Culbertson v. California, 9 Cir., 1967, 385 F.2d 209; Potomac News Co. v. United States, 1967, 389 U.S. 47, 88 S.Ct. 233, 19 L.Ed. 2d 46, reversing, United States v. 56 Cartons Containing etc., 4 Cir., 1967, 373 F.2d 635; Luros v. United States, 8 Cir., 1968, 389 F.2d 200, 204-206.
I conclude that I must vote to affirm.
APPENDIX TO OPINION OF THE COURT
Beginning at page 26 of text:
Without looking at Max, Sadie slipped out of the dress and walked over and sat down on the mat. She was disappointed because there weren’t any other men or women in the room. She would have liked the action, and the pay would have been a hell of a lot better. At least fifty bucks, and the single posing crap wasn’t much fun and she would be lucky if Max slipped her a twenty. The bastard was getting rich, by damn!
She looked up, wondering why Max wasn’t fooling with his stupid lights and cameras. She let out a little squeal. “Hey!”
*278“Any objections?” Max snapped. He was already naked, his eagerness for quick action very evident.
“Hell, no! But I thought you didn’t have anything to do with us girls!”
“Just shut up,” Max said, reaching for her, toppling her over on the mat.
Sadie didn’t say any more, but she thought plenty. She hardly had a chance to get in position. Who would have thought it! The always cool and calm boss, acting bored while he took pictures, and now this. The old guy sure came on like a bull, though. Yeah, he was some stud. Jeezus!
Max pistoned his body against her warm, yielding flesh in a feverish attempt to blot out the ugly thoughts in his mind. He felt the arms tighten around his neck, trying to bring his mouth to the seeking red lips. He snarled a warning, the passionate young whore understood, and he knew she hated him for it. Kiss her? The lousy slut!
Sadie could hate with her mind, but she could only love with her body. She might as well be realistic about it. A lot of guys wouldn’t kiss her on the mouth, even if they would kiss her other places. Old Max certainly had a good body for his age. A little heavy, but his smooth skin could be that of a young guy. Jeezus! He was really a going s. o. b.
She arched, tightened muscles, groaned. “Yeah,” she breathed. “Yeah, yeah, awwwwww — ”
He wasn’t going to make it. Max knew the sad fact, but he kept on going. At least, his mind was detached from the squirming girl. He felt a little tenderness for her. She enjoyed it even if [sic] she did hate him. She was a slave to her body and it was really fortunate for her that she didn’t mind that fact. But enough was enough.
“Wow!” Sadie stretched out on her side, flicked her eyes admiringly. “You really must have been a man in your younger days. Not that I don’t think —well, you know what I mean.”
Max was on his back, his eyes closed. Maybe he wouldn’t fire the kid, after all. Just tell her to keep her mouth shut. Give her the two hundred — plus the two bucks — and she would probably go for a week with scotch tape over her lips.”
Sadie suddenly didn’t hate Max. Poor guy. She knew what to do, though. She knew what to try. Max felt the long hair on his chest, then on his stomach. He gasped, and then sighed, wishing he could let himself go. How wonderful it must be to — he thought of Jill Reynolds, suddenly afraid of what he might do to her.
Several minutes passed. “Maybe if — ” Sadie broke off, her eyes gleaming.
Max read her meaning in her eyes. He shoved her away roughly, scrambled to his feet. He felt dizzy as the terrible hungers gripped his very being. He cursed, knowing that by his actions— the flicker of desire she had caught in his eyes — Sadie knew his secret, his shame. He heard her knowing laugh, felt her pushing him down.
Sadie stood with her hands on her hips, legs far apart. “Go ahead,” she said, mockingly. "Sadie understands. Sadie knows what all men really like. What are you waiting for? It will be our little secret, huh?” She hunched forward, “Go, old man, go — ”
Beginning at page 65 of text:
“There are many ways to make love,” Betty said.
“That's what you said before. Are you hinting?”
Betty turned over on her side, facing Jill, but still not touching. “And if I am?”
“I’ve always thought that part of living was trying new things,” Jill said. “Besides, I’m curious.”
Jill’s curiosity was satisfied almost immediately. At least, she was suddenly finding out what it was like to be kissed by a woman. She hadn’t realized that she was going to be kissed on the mouth. She had a vague idea that the *279kisses would start some place else — and right away. She kept her mouth closed.
“Relax,” Betty whispered.
Jill decided that was the silliest request — or order — she had ever heard. Her entire body seemed to be tensed into nothing but a bundle of muscles— or nerves. She was tingling like crazy, though.
Betty’s lips were on hers again. The lips were parted and the hot tongue was prying demandingly. It was so strange. The woman’s lips were so sweet and soft. The busy woman’s hands were unlike a man’s too. Stroking, caressing her breasts, bringing them alive. Then a warm and smooth leg was thrown over her body.
Jill opened her mouth, felt the tongue dart inside, met it with her own. So strange. The hands squeezed her breasts, the warm thigh moved against her body, and Jill found herself wildly excited. She pushed her body against the warm thigh and returned the kiss passionately.
The hands moved along her sides, fingers trailing lightly, and then the moist parted lips were on her left breast. She gasped as her erect nipple was drawn into the hot mouth, the hot tongue danced in crazy little circles around and around. Then Betty was doing the same thing to the right breast.”
“I’m on fire,” Jill whispered.
Betty raised her head. “I’ll put the fire out honey.” She probed gently with her fingers. “Is it all right if I put the light on, Jill? I like to see.”
“Not now,” Jill gasped. “I can’t wait, Betty. Just do what — whatever you’re going to do!”
Betty laughed happily. “You’re so sweet, honey, you’re so damn sweet.”
Jill had her arms straight down by her sides. Her hands were clinched into fists. She could feel Betty’s body on her right, pressing, but she didn’t move either hand. She didn’t think she really wanted to touch Betty. She didn’t want to cross a certain line. Even now she was tempted to call a halt.
It wouldn’t be fair, though. Not to Betty. The dark-haired girl was moving lower. The lips were moving lower. The tongue was darting. Jill groaned. Betty stopped, told her to relax and not to worry. Jill moaned. How could she relax? Just how in hell did Betty think she could relax?
The tongue was on her stomach. Darting here and there. Hands were reaching and grabbing her breasts. Not hurting —just giving pleasure. As the lips and tongue were giving pleasure. Jill arched her hips. But she kept her hands clenched at her sides. Was she supposed to be doing something with her hands? Why didn’t Betty get on with whatever she meant to do ?
It entered her mind that this was the time when she needed Paul. Or any male, she thought wildly. Betty’s hands had slipped down and around. Now fingers were gripping her buttocks. Jill decided she just had to do something. She was on fire! She unclenched her hands. Maybe she would have to do what she had always tried not to do.
Jill rotated her hips, thrust upward, started to move her hands. But she didn’t reach her goal. She felt the hot breath, and her hands were suddenly entangling in Betty’s rather short hair. Then she was crying out with pleasure, pushing herself greedily against the equally greedy Betty.
Jill heard the sobs spilling from her own-parted lips. She heard the syrupy noises that were causing those sobs of pleasure. Then she heard the words telling Betty that it was time. Then it was time and she was thankful that Betty was such an artist, so skilled, such an expert at enabling her to drain the very last drop of pleasure out of the wondrous happening.